Title: Notes on Cabinet Meeting, 3 April 1807
From: Jefferson, Thomas
To: 


                        
                            
                                3 Apr. 1807
                            
                        
                        Apr. 3. prest. the 4. heads of deptmts. agreed to propose to Gr. Br. not to employ any of her
                            seamen on her stipulating not to impress from our ships. to endeavor to make the article for indirect colonial commerce
                            co-extensive in time with the duration of the treaty. agreed also to admit them under the former treaty to pay no more
                            duty on Indian goods imported by the lakes than we take from our own people, on obtaining from them an acknolegement of
                            our right to extend the regulation of Indn. commerce within our limits to their traders as well as our own, as is the
                            case with commerce in general in Atlantic states.
                         
                      The inquiry into Burr’s conspiracy to be begun by the Atty Genl immediately.
                    